Exhibit 10.5.18
THIRD AMENDMENT TO THE FIRST AMENDED AND
RESTATED CREDIT AGREEMENT
 
This Third Amendment to the First Amended and Restated Credit Agreement (this
“Amendment”), dated as of November 24, 2015 (the “Effective Date”) is entered
into between SOSVENTURES, LLC, a Delaware limited liability company, as lender
(“Lender”) and as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and BRUSHY RESOURCES, INC, (formerly called STARBOARD
RESOURCES, INC,) a Delaware corporation, as borrower (the “Borrower”).
 
R E C I T A L S:
 
WHEREAS, the Borrower, Administrative Agent and Lenders are parties to that
certain First Amended and Restated Credit Agreement, dated as of July 25, 2013,
as amended by First Amendment to the First Amended and Restated Credit
Agreement, dated as of June 3, 2014 and as amended by Second Amendment to the
First Amended and Restated Credit Agreement, dated as of April 15, 2015 (as the
same may be further amended, modified or supplemented from time to time, the
“Credit Agreement”);
 
WHEREAS, capitalized terms used herein and not otherwise defined herein and
defined in the Credit Agreement shall have meanings given to them in the Credit
Agreement;
 
WHEREAS, the First Lien Lender has requested Borrower to request that the
Administrative Agent and Lender amend the Credit Agreement by extending the
maturity date by six months to August 1, 2016; and
 
WHEREAS, the Administrative Agent and Lender are willing to amend the Credit
Agreement under the terms and conditions set forth herein;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders hereby agree as follows:
 
1. The following definition is hereby added to Section 1 of the Credit Agreement
as follows:
 
“Third Amendment to Credit Agreement” means the Third Amendment to Credit
Agreement dated November 24, 2015, between the Administrative Agent, Lender and
the Borrower, amending the Credit Agreement.
 
2. The following definition located in Section 1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
““Termination Date” shall mean August 1, 2016.”
 
3.            Further Assurances. The Borrower agrees to execute and deliver or
cause the appropriate Person to execute and deliver such certificates,
mortgages, amendments to mortgages and other security instruments as the
Administrative Agent or Lenders may from time to time reasonably request to
reflect the terms of this Amendment.
 
4.            Benefit of Administrative Agent and Lenders. All of the conditions
in this Amendment and the Credit Agreement are solely for the benefit of the
Administrative Agent and Lenders, and no Person other than the Administrative
Agent and Lenders may rely thereon or insist on compliance therewith.
 
5.            Ratification. The Borrower hereby ratifies the Obligations and
each of the Loan Documents to which it is a party, and agrees and acknowledges
that the Credit Agreement and each of the other Loan Documents to which it is a
party shall continue in full force and effect after giving effect to this
Amendment. Nothing in this Amendment extinguishes, novates or releases any
right, claim, Lien, security interest or entitlement of the Administrative Agent
and Lender created by or contained in any of such documents nor is the Borrower
released from any covenant, warranty or obligation created by or contained
therein.
 
 
1

--------------------------------------------------------------------------------

 
 
6.            Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that (a) this Amendment has been duly executed and
delivered on behalf of the Borrower, (b) this Amendment constitutes a valid and
legally binding agreement enforceable against the Borrower in accordance with
its terms and (c) the execution, delivery and performance of this Amendment has
been duly authorized by the Borrower.
 
7.            Conditions to Effectiveness. This Amendment shall be effective
upon the execution by all parties of this Amendment and the receipt thereof by
the Lender.
 
8.            RELEASE OF CLAIMS. The Borrower for itself, its successors and
assigns and all those at interest therewith including, without limitation, each
Guarantor (collectively, the “Releasing Parties”), jointly and severally, hereby
voluntarily and forever, RELEASE, DISCHARGE AND ACQUIT Lenders and the
Administrative Agent and their respective officers, directors, shareholders,
employees, agents, successors, assigns, representatives, affiliates and insurers
(sometimes referred to below collectively as the “Released Parties”) and all
those at interest therewith of and from any and all claims, causes of action,
liabilities, damages, costs (including, without limitation, attorneys’ fees and
all costs of court or other proceedings), and losses of every kind or nature at
this time known or unknown, direct or indirect, fixed or contingent, which the
Releasing Parties, have or hereafter may have arising out of any act,
occurrence, transaction, or omission occurring from the beginning of time to the
date of execution of this Amendment if related to the Note or the other Loan
Documents (the “Released Claims”), except that (i) the future duties and
obligations of the Lenders and the Administrative Agent under the Loan Documents
and the rights of the Borrower to its funds on deposit with Lenders and the
Administrative Agent shall not be included in the term Released Claims and (ii)
the right of the Borrower to require the correction of manifest accounting
errors and similar administrative errors shall not be included in the term
Released Claims. IT IS THE EXPRESS INTENT OF THE RELEASING PARTIES THAT THE
RELEASED CLAIMS SHALL INCLUDE ANY CLAIMS OR CAUSES OF ACTION ARISING FROM OR
ATTRIBUTABLE TO THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF
THE RELEASED PARTIES.
 
9.            Counterparts. For the convenience of the parties, this Amendment
may be executed in multiple counterparts, each of which for all purposes shall
be deemed to be an original, and all such counterparts shall together constitute
but one and the same agreement. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e­mail, facsimile transmission,
electronic mail in “portable document format” (“.pdf”) form or other electronic
means intended to preserve the original graphic and pictorial appearance of the
item being sent shall be effective as a delivery of a manually executed
counterpart of this Amendment.
 
10.            Effect. This Amendment is one of the Loan Documents. Except as
amended hereby, the Credit Agreement shall remain unchanged and in full force
and effect, and the Borrower hereby ratifies the terms of the Credit Agreement
(as amended hereby), including, without limitation, the provisions of Sections
9.15, 9.16, 9.17 and 9.18 thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
11.   ENTIRE AGREEMENT. THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF. FURTHERMORE, IN THIS
REGARD, THIS AMENDMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT,
COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.
 
IN WITNESS WHEREOF, this Agreement is deemed executed effective as of the date
first above written.
 

BORROWER: Brushy Resources, Inc.            
By:
/s/        Michael J. Pawelek       CEO, Brushy Resources, Inc.                
 
ADMINISTRATIVE AGENT AND LENDER:
SOSventures, LLC
           
By:
/s/       Sean O’Sullivan       Managing Director,      
SOSventures, LLC
 

 
 
 
3

--------------------------------------------------------------------------------